UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 21, 2013 EQCO2, INC. (F/K/A CLEANTECH TRANSIT, INC.) (Exact Name of Registrant as Specified in its Charter) Nevada 000-52653 98-0505768 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11226 Pentland Downs Street, Las Vegas NV 89141 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code: (702) 448-1543 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.02 Departure of Directors or Principal Officers; Election of Officers; Appointment of Principal Officers. Departure of Officer and Director On August 20, 2013, EQCO2, Inc. (FKA Cleantech Transit, Inc.) (the “Company”) accepted the resignation of Lowell Holden as a Director and as Chief Financial Officer, who left for personal reasons. Item 9.01 Financial Statement and Exhibits. (d) Exhibits. Exhibit No. Description of Exhibit 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CLEANTECH TRANSIT, INC. Dated:August 21,2013 By: /s/ William Barnwell William Barnwell, CEO 3
